Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 10 June 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     
                        10 June 1782
                     
                  
                  Before I can give an Answer to the Questions which your
                     Excellency has proposed to my Considerations, I conceive it will be necessary
                     to take a comparative View of the Troops which the Enemy have actualy on the
                     Continent: and those which we may have a Probability of bringing into the Field
                     the ensuing Campaign. In the first Instance the Force the enemy may have at
                     Halifax is not comprehended; and in the latter I will not pretend to estimate
                     the Number of Militia which we may be able to collect in Case of Necessity. The
                     ballance into these stand thus.     British TroopsRegular at N. York........9,000Militia...................3,000Garison at Charles t......3,000Do at Savana................700                         15,700     Allied ArmyContinental Army to the Northd......10,000French Troops........................4,000Southern Army........................2,000                                    16,000This Ballance alone sufficiently proves that Superiority of
                     Numbers cannot be among the Motives to undertake a vigorous offensive Campaign;
                     much less to attempt the Seige of Places fortified by Nature as well as by Art,
                     such as New York & Charles Town.
                  The three Propositions simply tend to the Enterprize against New
                     York. The first presupposes the Enemy’s Force in that Garison to be such as I
                     have stated; that they retain Possession of the Harbour, and have a naval
                     Superiority on the Coast. The second, that they have the above Force by Land,
                     keep Possession of the Harbour, but lose the Superiority at Sea, in either of
                     which Cases, any Attempt against the Garison appears to me absolutely
                     impracticable, even ’tho our Numbers should be doubled by the Militia.
                  The Position of the enemy is on three Islands, when ever we
                     attack one, the others must be kept in Check. If then the enemy should consist
                     of twelve thousand Men, and the allied Army of twenty four thousand, the latter
                     must be divided into three Parts, each consisting of eight Thousand Men. The
                     Points of Attack are the Passage at Kingsbridge, the Higths of Brooklyn, and
                     the Works on Staten Island, between which, the shorter Line of Communication is
                     from twenty to twenty four Miles, with a river between each. How then is one
                     Corps to support the other, in Case of a superior Attack, which the Enemy may
                     easily make as they possess every possible Advantage by Water? and even
                     supposing we should obtain Possession of either Island, which Position should
                     we take to cover our Flanks from the enemy’s Force by Water? and if we should
                     be so unfortunate as to have any one Division defeated, what mode of retreat is
                     left, while the enemy keep Possession of the Water?These reasons alone
                     sufficiently convince me of the Impropriety of such an Undertaking so long as
                     the enemy retain Possession of the Post, and rivers by which the Islands are
                     surrounded.
                  As soon as a superior Fleet has blocked up the Harbour, our
                     principle Object, I conceive; will be long-Island, in which the greater Part of
                     our strength will be employed in carrying the Works on Brooklyn, either by
                     storm or regular Approaches, and erecting Batteries to bombard the City and
                     Fleet in the Bay; but even then it will be necessary that our Frigates should
                     be in Possession of the Sound, and that Batteries should be erected on our
                     Flanks, to command the River.
                  The last proposition supposes that we were in Possession of the
                     Harbour and had the superiority at Sea. In this Case, we should be highly
                     reprehensible if we did not make the Attempt; yet even then, I would wish to
                     have the most pointed Assurances, that the Fleet destined for this Service
                     should remain long enough to effect a Cooperation on the Occasion.
                     It would also be necessary to make an exact Estimate of
                     the Number of Troops and the Means which we possess to make the Attempt.
                  If the Enemy should abandon the southern States and collect their
                     whole Force at New York, it would amount to sixteen thousand Men; and by
                     recalling our Troops from thence we should amount to nearly the same Number: If
                     they retain the Possession of Charles Town, & Savana, General Greene’s
                     Army must also remain their, and then we shall be in the same Proportion of
                     fourteen Thousand to fourteen Thousand.
                  It would in my opinion be no less difficult than hazardous to
                     attack the Enemy in their present Position, with less than double their Number,
                     or twenty eight Thousand Men. If the States of Hampshire, Massachusetts, Rhode
                     Island, New York, Connecticut and Jersey, could send four Thousand Men as Rank
                     and File into the regular Army, it would then amount to fourteen Thousand
                     continental Troops, four Thousand French and ten Thousand Militia: with this
                     Force and not less than this, I conceive we may make the Attempt with a
                     probability of Success.
                  But independant of the Troops, we should make an accurate
                     Estimate of the Artillery, Engineers, Quarter Masters, and Commissary’s
                     Departments, that we may not find ourselves embarrassed with those Difficulties
                     which always attend the Want of the Means necessary for the several Branches of
                     the Army.
                  Thus, Sir, have I given you my Opinion on the Subject, which you
                     did me the Honor to submit to my Consideration altho’ I cannot forbear
                     expressing to your Excellency my Fears, that the Suppositions on which the
                     Questions are founded will never be realized. The late unfortunate Defeat of
                     the French Fleet in the West Indies, the Improbability of collecting a Force
                     sufficient to carry on the Seige, and the Difficulty, I had allmost said the
                     Impossibility of supporting them afford but too just Grounds for this
                     Suggestion.
                  However altho’ our peculiar Situation renders it hazardous to
                     undertake an Opperation which demands more Force and greater Resourses than we
                     at present possess: yet I am not of Opinion that we should permit the Campaign
                     to waste away without improving those Advantages which are within our reach;
                     should it therefore be thought advisable to recall the French Troops from
                     Virginia. I should conceive the Army would be formidable enough to move down
                     and take an advantageous Position at or near the White Plains; and if by the
                     Addition of Recruits or Militia, our Situation would admit of our making a
                     Diversion with the two York Regiments and Hazen’s added to those of Hampshire,
                     towards the Garison of St Johns in Canada by the Way of the Cohos, I am
                     persuaded it would be attended with the most salutary Consequences. I have the
                     Honor to be with the greatest Respect Your Excellencys most obedt Servt
                  
                     Steuben Maj: Genl
                     
                  
               